Case 4:17-cv-13292-LVP-EAS ECF No. 141 filed 05/26/20       PageID.3825   Page 1 of 1


                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 AFT MICHIGAN,

        Plaintiff,                            Case No. 17-13292
                                              Honorable Linda V. Parker
 v.                                           Magistrate Judge Elizabeth A. Stafford

 PROJECT VERITAS, et al,
      Defendants.
___________________________________________________________________/
                  Stipulated Order Regarding Submission
                        of Rebuttal Expert Reports

        Whereas, Defendants’ Rebuttal Expert Reports are currently due on May

 30th, 2020 (see Dkt. 128);

        Whereas, the Parties agree that Defendants may be granted a seven (7) day

 extension to submit their Expert Reports;

        Whereas, no other dates will be affected by this Order;

        IT IS ORDERED, on stipulation of the parties, that Defendants’ Rebuttal

 Expert Reports shall be submitted not later than June 5, 2020.

       IT IS SO ORDERED.
                                        s/Linda V. Parker
                                        HONORABLE LINDA V. PARKER
                                        U. S. DISTRICT JUDGE
 Dated: May 26, 2020

 It is so stipulated.

 By: /s/ Mark H. Cousens                     By: /s/ Paul M. Mersino
 Mark H. Cousens (P12273)                    Paul M. Mersino (P72179)
 Attorney for Plaintiff                      Attorney for Defendants
